Welker, J.,
refused the injunction, and held: (1) That the court had no jurisdiction to afford the relief asked, the bill and the affidavits not making a federal question, and the parties being citizens of the state of Ohio. (2) That the ordinance does not conflict with the fourteenth amendment of the constitution of the United States, which provides that “no state shall deprive any person of life, liberty, or property without due process of law.” (3) That the ordinance does not deprive complainant of his property. It only undertakes to prevent him from “keeping,” within the limits of the village, an ale, beer, or porter bouse, or a place whore intoxicating liquors are sold at retail. He may, under it, sell his stock in trade in any way he can, except in such a way as will make him such “keeper.” (á) That the ordinance is only a police regulation, in the interest of the public morals, and for the common good; and, although it may in some measure affect the value of his property, or interfere with its use in the purposes for which it was obtained, it does not thereby “deprive” him of his property to any greater extent than a large class of legislation, both state and national, that has not been questioned in our public laws. (5) That, there being no federal question involved, the other grounds of relief claimed by the complainant are not con*198sidered by the court, leaving the same to the state courts for adjudication.
Jackson, J., concurs.